Case 9:18-cv-80994-DLB Document 173-1 Entered on FLSD Docket 02/12/2020 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 9:18-cv-80994-DLB

    NITV FEDERAL SERVICES, LLC,

           Plaintiff,

    v.

    DEKTOR CORPORATION and ARTHUR
    HERRING, III,

           Defendants.


                                  FACT INFORMATION SHEET
                                   FOR JUDGMENT DEBTOR
                               (Corporation or Other Business Entity)

   Name of entity:

   Name and title of person filling out this form:

   Telephone number:

   Place of business:



   Mailing address (if different):



   Gross/taxable income reported for federal income tax purposes last three years:

          $________/$________            $________/$________          $________/$________

   Taxpayer identification number:

   Is this entity an S corporation for federal income tax purposes? ______Yes ________No

   Average number of employees per month ________

   Name of each shareholder, member, or partner owning 5% or more of the entity’s common
Case 9:18-cv-80994-DLB Document 173-1 Entered on FLSD Docket 02/12/2020 Page 2 of 4



   stock, preferred stock, or other equity interest:




   Names of officers, directors, members, or partners:




   Checking account at: Account #

   Savings account at: Account #

   Does the entity own any vehicles? ________Yes ________No

   For each vehicle please state:

          Year/Make/Model:                                       Color:

          Vehicle ID No:                                   Tag No:

          Mileage:

          Names on Title:

          Present Value: $

          Loan Owed to:

          Balance on Loan: $        _____   Monthly Payment: $


                                                       2
Case 9:18-cv-80994-DLB Document 173-1 Entered on FLSD Docket 02/12/2020 Page 3 of 4



   Does the entity own any real property? ________Yes ________No

          If yes, please state the address(es):




          Please check if the entity owns the following:
          _____ Boat
          _____ Camper
          _____ Stocks/bonds
          _____ Other real property
          _____ Other personal property

   Please attach copies of the following:

          1.      Copies of state and federal income tax returns for the past 3 years.
          2.      All bank, savings and loan, and other account books and statements for accounts
                  in institutions in which the entity had any legal or equitable interest for the past 3
                  years.
          3.      All canceled checks for the 12 months immediately preceding the service date of
                  this Fact Information Sheet for accounts in which the entity held any legal or
                  equitable interest.
          4.      All deeds, leases, mortgages, or other written instruments evidencing any interest
                  in or ownership of real property at any time within the 12 months immediately
                  preceding the date this lawsuit was filed.
          5.      Bills of sale or other written evidence of the gift, sale, purchase, or other transfer
                  of any personal or real property to or from the entity within the 12 months
                  immediately preceding the date this lawsuit was filed.
          6.      Motor vehicle or vessel documents, including titles and registrations relating to
                  any motor vehicles or vessels owned by the entity alone or with others.
          7.      Financial statements as to the entity’s assets, liabilities, and owner’s equity
                  prepared within the 12 months immediately preceding the service date of this
                  Fact Information Sheet.
          8.      Minutes of all meetings of the entity’s members, partners, shareholders, or board
                  of directors held within 2 years of the service date of this Fact Information Sheet.
          9.      Resolutions of the entity’s members, partners, shareholders, or board of directors
                                                    3
Case 9:18-cv-80994-DLB Document 173-1 Entered on FLSD Docket 02/12/2020 Page 4 of 4



                    passed within 2 years of the service date of this Fact Information Sheet.

   UNDER PENALTY OF PERJURY, I SWEAR OR AFFIRM THAT THE FOREGOING
   ANSWERS ARE TRUE AND COMPLETE.




                                                         Judgment Debtor’s Designated
                                                         Representative /Title

   STATE OF FLORIDA
   COUNTY OF

   The foregoing instrument was acknowledged before me on _________________, 20____, by
                                                                , who is personally known to
   me or has produced                                            as identification and who did
   ______ did not_____ take an oath.

           WITNESS my hand and official seal, this ______ day of ___________________, 20___.




   Notary Public, State of Florida
   Printed Name
   My Commission expires: ....................

   THE JUDGMENT DEBTOR SHALL FILE WITH THE CLERK OF THE COURT A
   NOTICE OF COMPLIANCE AFTER THE ORIGINAL FACT INFORMATION SHEET,
   TOGETHER WITH ALL ATTACHMENTS, HAS BEEN DELIVERED TO THE
   JUDGMENT CREDITOR’S ATTORNEY, OR TO THE JUDGMENT CREDITOR IF
   THE JUDGMENT CREDITOR IS NOT REPRESENTED BY AN ATTORNEY.




                                                     4
